        Case 1:20-cv-00281-WJ-JFR Document 21 Filed 01/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


 CSI AVIATION, INC.,                    )
                                        )
          Plaintiff/Counter-Defendant,  )
                                        )
          v.                            )                 Case No. 1:20-cv-00281-WJ-JFR
                                        )
 UNITED STATES OF AMERICA,              )
                                        )
          Defendant/Counter-Plaintiff.  )
 _______________________________________)

                                               ORDER

       Upon consideration of the Joint Status Report and Motion for Additional 60 day

Extension to File Joint Status Report regarding Settlement Negotiations filed by

Plaintiff/Counter-Defendant CSI Aviation, Inc. and Defendant/Counter-Plaintiff the United

States of America and the entire record herein, and for good cause shown, the motion is

GRANTED. It is hereby ORDERED that the parties shall have an additional 60-day extension

to file a Joint Status Report; i.e., to and including April 2, 2021.

       SIGNED this 27th day of January, 2021.




                                               JOHN F. ROBBENHAAR
                                               United States Magistrate Judge
